 


110 HR 1974 IH: Federal Employee Combat Zone Tax Parity Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1974 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Wolf (for himself, Mr. Fortenberry, Mr. Moran of Virginia, Mr. McGovern, Mr. Upton, Mr. Hayes, Ms. Jackson-Lee of Texas, Mr. Lincoln Diaz-Balart of Florida, Mr. Akin, Mr. Burton of Indiana, Mr. Rogers of Michigan, Mrs. Myrick, Mr. Garrett of New Jersey, Mrs. Jo Ann Davis of Virginia, Mr. Tom Davis of Virginia, Ms. Norton, Mr. Van Hollen, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income certain combat zone compensation of civilian employees of the United States. 
 
 
1.Short titleThis Act may be cited as the Federal Employee Combat Zone Tax Parity Act. 
2.Exclusion from gross income for certain combat zone compensation of civilian employees of the United States 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Civilian employees of the United States Government 
(1)In generalGross income does not include so much of the compensation as does not exceed the maximum amount specified in subsection (b) for active service as an employee of the United States for any month during any part of which such employee— 
(A)served in a combat zone, or  
(B)was hospitalized as a result of wounds, disease, or injury incurred while serving in a combat zone; but this subparagraph shall not apply for any month beginning more than 2 years after the date of the termination of combatant activities in such zone. 
(2)DefinitionsFor purposes of this subsection— 
(A)Employee of the United StatesThe term employee of the United States has the meaning given such term by section 2105 of title 5, United States Code, and includes— 
(i)an individual in the commissioned corps of the Public Health Service or the commissioned corps of the National Oceanic and Atmospheric Administration, and 
(ii)an individual not otherwise described in the preceding provisions of this subparagraph who is treated as an employee of the United States or an agency thereof for purposes of section 911(b). 
(B)Active serviceThe term active service means active Federal service by an employee of the United States.. 
(b)Conforming amendments 
(1)Section 2201(b) of such Code is amended by striking 112(c) both places it appears and inserting 112(d). 
(2)The heading for section 112 of such Code is amended to read as follows: 
 
112.Certain combat zone compensation of members of the Armed Forces and civilian employees of the United States. 
(3)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1 of such Code is amended to read as follows: 
 
 
Sec. 112. Certain combat zone compensation of members of the Armed Forces and civilian employees of the United States.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
